 In the Matter Of QUAKER CITY LIFE INSURANCE COMPANY,EMPLOYERandUNITED OFFICE & PROFESSIONAL WORKERS OF AMERICA, C. I. 0.,PETITIONERCase No. 5-R-2480.-DecidedApril 4, 1947Sterling, Stern,and Levy,byMessrs. Bert W. LevyandWalter H.Lenhard, Jr.,of Philadelphia,Pa., for the Employer.Mr. Charles G. Heisel,of Pittsburgh,Pa., for the Petitioner.Mr. George L. Russ,ofWashington,D. C., for the Intervenor.Mr. Morton B. Spero,of counsel to the Board.DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Balti-more, Maryland, on January 6, 1947, before Harold M. Weston, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE EMPLOYER 1Quaker City Life Insurance Company, a Pennsylvania corporation,is engaged in the life, health, accident, and hospitalization insurancebusiness. It maintains offices in the States of Pennsylvania, Delaware,Maryland, Virginia, and the District of Columbia, including an office,at Cumberland, Maryland, which is solely involved in this proceeding.2The Employer's assets total approximately $2,300,000, consistinglargely of cash, bonds, stocks, loans, and real estate, located in PennSylvania, Maryland, and other States.As of December 31, 1946, theEmployer had approximately 275,000 policies in force, with a faceIThe name of the Employer appears in the caption as amended at the hearing.2The Employer is also licensed to do business in the States of Georgia,Alabama, andSouth Carolina.However, at the time of the hearing,it had not yet commenced operationsin these States.73 N. L.It.B., No. 30.177 178DECISIONS OF NATIONAL LABOR RELATIONS BOARDvalue of approximately $75,000,000, and an annual premium incomeof $2,830,000, of which approximately 38 percent represented theEmployer's business in the State of Maryland.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II. THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the Congressof Industrial Organizations, claiming to represent employees of theEmployer.International and Ordinary Agents Council, and Industrial andOrdinary Insurance Agents Union No. 21623, herein called the Inter-venor, are labor organizations affiliated with the American Federationof Labor, claiming to represent employees of the Employer.III.THE ALLEGED APPROPRIATE UNITThe parties, while agreeing as to the composition of the unit soughtto be established herein, are in disagreement as to the scope thereof.The Petitioner contends that a unit composed of all debit agents atthe Employer's Cumberland, Maryland, office is appropriate, whereasboth the Intervenor and the Employer contend that the unit shouldbe State-wide in scope.In addition to operating in the Commonwealth of Pennsylvaniawhere it maintains its home office, the Employer also presently oper-ates in the States of Delaware, Maryland, Virginia, and the District ofColumbia.The Employer has organized its operations in each ofthese States into separate administrative units, and has designateda manager in each State, who is responsible only to the home officein Philadelphia.Each State is divided into districts, which is com-posed of approximately 5 staffs and is headed by a manager; eachstaff is composed of approximately 8 agents and is headed by a super-intendent.The State of Maryland presently includes only 1 districtoffice, which is located at Baltimore.This office was originally theonly one maintained by the Employer in the State of Maryland.However, with the purchase by the Employer in February 1945 of theStar Life Insurance Company, which then had Maryland offices locatedin Baltimore, Cumberland, and Easton, the number of offices in theState of Maryland has increased to 3.Thus, at the time of the hear-ing, there were, in all, 124 debit agents of the Employer in Mary-land, of whom 106 were attached to the Baltimore office, 10 werepart of the Easton office, and 8 were in the Cumberland office. Thelatter office, with which we are solely concerned, is presently con-sidered by the Employer merely as 1 staff of debit agents, and the pay QUAKER CITY LIFE INSURANCE COMPANY179of its head is equivalent to that of a superintendent, not of amanager.All staff reports in the State of Maryland are funneled tothe State manager, who thereupon sends only 1 State report to thehome office; all debit agents throughout the State have the same dutiesand pay scales, enjoy the same vacation and sick leave benefit, and,in general, are subject to the same working conditions.With respect to the bargaining history in the State of Maryland,the record reveals that the Employer and the Intervenor have been incontractual relationship since May 1941.At that time a 1-year con-tract was executed covering the Employer's Maryland debit agents, allof whom were then located in Baltimore.A virtually identical con-tract was executed in May 1942.This contract, as modified in certainrespects in 1942, was renewed for another year in 1943, and on May18, 1944, was, by agreement of the parties, continued in effect until 12months after the termination of the War, as proclaimed by the Presi-dent.On May 29, 1945, after the Employer had purchased the StarLife Insurance Company, the existing contract between the Employerand the Intervenor was extended to cover the Baltimore debit agentsof the Employer who were formerly employed by the Star Life Insur-ance Company. Although the Intervenor also requested the inclusionof the debit agents at Cumberland at that time, it acquiesced in the Em-ployer's request that the inclusion of the Cumberland debit agents inthe contract be deferred until their remuneration system could be con-formed to that of the debit agents already under contract.When thatconformity was accomplished in July 1945, the Intervenor again re-quested their inclusion.However, the Employer was then in theprocess of changing the managerial structure of the Cumberlandoffice, and felt that a change at that time would not be propitious. TheIntervenor testified that, inasmuch as it believed it was the only unionattempting organization of the Employer's Maryland debit agents, itacquiesced in both postponements of the inclusion in the bargainingunit of the Cumberland debit agents. In addition, witnesses for boththe Employer and the Intervenor testified that the exclusion of theCumberland agents was merely a temporary expediency, and theirpermanent exclusion was never contemplated.The record is silent asto any request by the Intervenor to bargain for the agents at Eastonformerly employed by the Star Life Insurance Company.However,on May 29, 1946, shortly after the Petitioner made its claim for a unitof the Employer's debit agents at Cumberland, and before the filing ofthe petition herein, the Intervenor made its claim upon the Employerfor recognition as the bargaining representative of all the Employer'sdebit agents in the State of Maryland.In the past, the Employer has, in other States, entered into collectivebargaining relationships with labor organizations covering employeessimilar to those here involved, and all contracts have been State-wide 180DECISIONS OF NATIONAL LABOR RELATIONS BOARDin scope.Thus, the Employer presently has a contract with the Inter-venor covering the Employer's debit agents in the District of Colum-bia, which is, in effect, a State-wide unit .3And, indeed, the Petitioneritself has negotiated State-wide contracts covering all the Employer'sdebit agents in the States of Delaware and Pennsylvania, respectively.InMatter of Metropolitan Life Insurance Company,4we noted thatorganization among insurance agents is steadily progressing andtending toward State-wide units, and we asserted our policy to be oneof avoiding the establishment of units smaller than State-wide in scopefor insurance agents, barring unusual circumstances.As shown above,our observation as to the trend of organization in this field is con-firmed, in a measure, by the experience of the Employer with respectto its operations in several States, including that of Maryland, wherethe Intervenor has manifested its readiness to represent the debitagents of the Employer on a State-wide basis.Accordingly, in view of the similarity of working conditions ofdebit agents throughout the State of Maryland, and the integrationof its three Maryland offices into one administrative unit, and in viewof the Intervenor's readiness to represent these debit agents on aState-wide basis, and in the absence of any other unusual circum-stances warranting a departure from the well-established policy of theBoard, we are of the opinion that the Cumberland, Maryland, unitsought by the Petitioner is inappropriate for the purposes of collectivebargaining.We shall therefore grant the Employer's motion to dis-miss the petition.IV. THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the Petitioneris not appropriate, as found in Section III, above, we find that noquestion has arisen concerning the representation of employees ofthe Employer within the meaning of Section 9 (c) of the Act.ORDERAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining, and upon the basis of the above findingsof fact, and the entire record in the case,IT IS HEREBY ORDERED that thepetitionfor investigationandcertifi-cation of representatives of employees of Quaker City Life InsuranceCompany, filed herein by United Office & Professional Workers ofAmerica, C. 1. 0., be, and it hereby is, dismissed.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Order.8 SeeMatterof Peoples LifeInsurance Company,59N. L. R. B. 434, 436.1156 N. L.R. B. 1635 and 1642.